
	
		II
		Calendar No. 351
		112th CONGRESS
		2d Session
		S. 2159
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2012
			Mr. Leahy (for himself,
			 Mr. Grassley, Mrs. Feinstein, Mr.
			 Portman, Mr. Schumer,
			 Ms. Klobuchar, and
			 Mr. Kohl) introduced the following bill;
			 which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			March 29, 2012
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To extend the authorization of the Drug-Free Communities
		  Support Program through fiscal year 2017.
	
	
		1.Extension of the Drug-Free
			 Communities Support Program through fiscal year 2017Section 1024(a) of the National Narcotics
			 Leadership Act of 1988 (21 U.S.C. 1524(a)) is amended by striking paragraph (9)
			 and all that follows and inserting the following:
			
				(9)$90,000,000 for
				fiscal year 2006;
				(10)$99,000,000 for
				fiscal year 2007;
				(11)$109,000,000 for
				fiscal year 2008;
				(12)$114,000,000 for
				fiscal year 2009;
				(13)$119,000,000 for
				fiscal year 2010;
				(14)$124,000,000 for
				fiscal year 2011;
				(15)$129,000,000 for
				fiscal year 2012;
				(16)$100,000,000 for
				fiscal year 2013;
				(17)$100,000,000 for
				fiscal year 2014;
				(18)$100,000,000 for
				fiscal year 2015;
				(19)$100,000,000 for
				fiscal year 2016; and
				(20)$100,000,000 for
				fiscal year
				2017.
				.
		
	
		1.Extension of the Drug-Free
			 Communities Support Program through fiscal year 2017Section 1024(a) of the National Narcotics
			 Leadership Act of 1988 (21 U.S.C. 1524(a)) is amended by striking paragraph (9)
			 and all that follows and inserting the following:
			
				(9)$90,000,000 for fiscal
				year 2006;
				(10)$99,000,000 for fiscal
				year 2007;
				(11)$109,000,000 for fiscal
				year 2008;
				(12)$114,000,000 for fiscal
				year 2009;
				(13)$119,000,000 for fiscal
				year 2010;
				(14)$124,000,000 for fiscal
				year 2011;
				(15)$129,000,000 for fiscal
				year 2012;
				(16)$100,000,000 for fiscal
				year 2013;
				(17)$100,000,000 for fiscal
				year 2014;
				(18)$100,000,000 for fiscal
				year 2015;
				(19)$100,000,000 for fiscal
				year 2016; and
				(20)$100,000,000 for fiscal
				year
				2017.
				.
		2.Oversight of other
			 agency administering Drug-Free Communities Support ProgramSection 1031 of the National Narcotics
			 Leadership Act of 1988 (21 U.S.C. 1531) is amended—
			(1)in subsection (b)—
				(A)in paragraph (2), by
			 striking and at the end;
				(B)in paragraph (3), by
			 striking the period at the end and inserting ; and; and
				(C)by adding at the end the
			 following:
					
						(4)ensure that—
							(A)each recipient of an
				initial grant or a renewal grant meets the grant eligibility criteria under
				section 1032(a) for each fiscal year; and
							(B)the meeting of the grant
				eligibility criteria under section 1032(a) for each fiscal year by each
				recipient of an initial grant or a renewal grant is fully
				documented.
							;
				and
				(2)in subsection (d)—
				(A)by striking The
			 Director and inserting the following: (1)
			 In general.—The
			 Director; and
				(B)by adding at the end the
			 following:
					
						(2)Oversight of other
				agency administering ProgramIf the Director enters into an
				agreement under paragraph (1) to delegate authority to the Substance Abuse and
				Mental Health Services Administration, the Director shall—
							(A)develop and document an
				approach to monitoring and overseeing the administration of the Program by the
				Substance Abuse and Mental Health Services Administration; and
							(B)fully define in the
				agreement prepared for each fiscal year between the Director and the Substance
				Abuse and Mental Health Services Administration the respective roles and
				responsibilities, with respect to administering the Program, of—
								(i)the Office of National
				Drug Control Policy, including the role and responsibilities of the
				Administrator; and
								(ii)the Substance Abuse and
				Mental Health Services
				Administration.
								.
				3.National Community
			 Anti-Drug Coalition InstituteSubchapter I of chapter 2 of the National
			 Narcotics Leadership Act of 1988 (21 U.S.C. 1531 et seq.) is amended by adding
			 at the end the following:
			
				1036.National Community
				Anti-Drug Coalition Institute
					(a)In
				generalThe Director may, using amounts authorized to be
				appropriated by subsection (d), make a grant to an eligible organization to
				provide for the establishment of a National Community Anti-Drug Coalition
				Institute.
					(b)Eligible
				organizationsAn organization eligible for the grant under
				subsection (a) is any national nonprofit organization that represents, provides
				technical assistance and training to, and has special expertise and broad,
				national-level experience in community anti-drug coalitions under section
				1032.
					(c)Use of grant
				amountThe organization receiving the grant under subsection (a)
				shall establish a National Community Anti-Drug Coalition Institute to—
						(1)provide education,
				training, and technical assistance for coalition leaders and community teams,
				with emphasis on the development of coalitions serving economically
				disadvantaged areas;
						(2)develop and disseminate
				evaluation tools, mechanisms, and measures to better assess and document
				coalition performance measures and outcomes; and
						(3)bridge the gap between
				research and practice by translating knowledge from research into practical
				information.
						(d)Authorization of
				appropriationsThere is authorized to be appropriated for
				purposes of activities under this section, including the grant under subsection
				(a), $2,000,000 for each of fiscal years 2013 through
				2017.
					.
		
	
		March 29, 2012
		Reported with an amendment
	
